Citation Nr: 1025871	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 
1973.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board previously remanded the claim in March 2008.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A claim of service connection for a low back disorder was 
denied in May 1986.  The decision was not appealed.  

2.  Evidence presented since the May 1986 decision does not raise 
a reasonable possibility of substantiating the claim of service 
connection.


CONCLUSIONS OF LAW

1.  The May 1986 RO decision denying a claim of service 
connection for a low back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence sufficient to reopen the claim for 
service connection for a low back disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in letters dating in 
March 2008, August 2009, December 2009, January 2010, and April 
2010, and the claim was readjudicated in a May 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  The Board 
notes that some of the letters were returned as undeliverable, 
and it is unclear whether the Veteran has received the requisite 
notice.  The evidence clearly documents that VA sent the letters 
to the addresses of record with the RO and the VA Medical Center, 
and there is no evidence of record that the Veteran has informed 
VA of any change in address.  It is the Veteran's responsibility 
to keep VA advised of his whereabouts: "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, the Board 
finds that VA has made every effort possible to provide the 
Veteran with the notice required for his claim.  

VA has also assisted the appellant in obtaining evidence and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file, and the appellant has not contended 
otherwise.  The Board notes that a VA examination was not 
conducted.  VA does not have a duty to provide the Veteran a VA 
examination if a claim is not reopened, however.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  Based on the foregoing, the Board finds VA 
has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a decision 
on the claim at this time.

New and Material

Service connection for a low back disorder was previously denied 
in a May 1986 rating decision, which is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did 
not indicate that the low back disorder onset in service or was 
causally related to service.  Evidence considered at the time of 
the prior decision included the Veteran's histories of back pain 
since being hit by a car in 1973 and since being injured in an 
automobile accident in the late 1970s and treatment records 
reflecting treatment for the back from 1983 to 1986.  


Evidence obtained in conjunction with the application to reopen 
include VA medical records reflecting treatment for the low back 
and histories from the Veteran reporting low back problems since 
being injured in a motor vehicle accident in 1977.  Although this 
evidence is "new," in that it was not previously seen, it is 
not material because it fails to cure the defect presented by the 
previous decision, namely the lack of competent evidence that a 
chronic low back disorder onset in service or is causally related 
to service.  In this case, the newly obtained evidence does not 
suggest a connection between the Veteran's low back disorder and 
service.  Thus, the Board finds that new and material evidence 
has not been submitted, and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder.  The 
request to reopen is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


